—Order, Supreme Court, New York County (Edward Lehner, J.), entered November 21, 2002, which denied defendant’s motion for summary judgment dismissing the complaint in this residential rent overcharge action as time-barred pursuant to CPLR 213-a, unanimously affirmed, with costs.
Plaintiff’s overcharge action, premised upon the base rent (see Matter of Silver v Lynch, 283 AD2d 213, 214 [2001]) for the subject apartment indicated on the registration statement filed by defendant with the Division of Housing and Community Renewal on July 28, 1997, is not time-barred pursuant to CPLR 213-a. Inasmuch as the overcharge action was commenced on July 9, 2001, the July 28, 1997 rent registration filing fell within CPLR 213-a’s four-year limitation period. As the motion court observed, there is nothing to indicate that the rent registered as of July 28, 1997 was not the rent then being paid by a tenant in possession (cf. Matter of McCarthy v New York State Div. of Hous. & Community Renewal, 290 AD2d 313). Concur — Andrias, J.P., Saxe, Sullivan and Ellerin, JJ.